Title: To George Washington from Robert Howe, 1 August 1782
From: Howe, Robert
To: Washington, George


                  
                     Dear Sir
                     Highlands 1st of August 1782
                  
                  If the ultimate End arriv’d at by the Enemy in sending out Fishing Parties from our Prisoners in New-york, & purchasing Wood within our Lines, was really intended for the Benefit of the Prisoners alone, The Measure ought to meet our heartiest Approbation—But as under this Aspect they may by picking out proper Implements from among our People, continue that Transient Intercourse already found so baneful in its Effects, & cover a large Quantity of Wood for Their own Troops, the Measure if adopted at all, should be adopted under Auspices as guarded against any Abuse of it as possible.
                  The Benefit our unhappy People in the  Enemy’s Power would receive from the Fish they would obtain—& Contribution as the Air and Exercise would be to the Healths of those employ’d upon the Occasion, as well as the Comfort they would have from a more liberal Supply of Fuel than they have hitherto had, militate so strongly in Favor of the Measure that Policy & Humanity revolt at the Idea of refusing The Adoption of it—if Abuses can any Way be prevented.
                  As to the Wood, I should think that by proportioning the Quantity to the Number of our People—& by proper Inspectors preventing more than that Quantity to be carried in—& by falling on some method to ascertain that what is carried in is really delivered, would I am persuaded prevent any Imposition as to this Circumstance, & this I should imagine might be done.
                  To guard against the Evils which may happen from the Fishing Proposal is much more difficult—My Mind at present suggests no Method but that of having appointed by ourselves confidential Persons on Board the Vessels employ’d (or at times to superintend & govern them) either from amongst the Prisoners or elsewhere—Probably the Prisoners themselves would be restrain’d from giving in to Abuses of a Privilege so very advantageous to them, when they know that the Moment they make an ill use of it, it will be withdrawn—I own many Reasons induce me to wish it could be granted—among which the ill Effect a Denial of it will have upon the Minds of our People, & the Advantage the Enemy will make of it in Alienating their Attachment to us, are not the least. 
                  In Respect to the Number of Men to be left at West Point & the Works about it, I should imagine that while we are encamp’d any where in its Neighbourhood, five hundred or five hundred & fifty would be sufficient the inclos’d Estimate will explain to your Excellency upon what I have form’d my Opinion.  I have the honor to be with every Sentiment of Respect Your Excellency’s most obedt Humble Servt
                  
                     R. Howe
                  
               